124 F.3d 187
John T. McMahon, Thomas J. McMahon, Debbie McMahon v. ThomasV.Spano, Betsy Spano, First 202 Corp., T.V. Spano DevelopmentCompanies, Greenbriar Associates, 202 Island Car Wash, CarWash Operating Company, Inc., Dilworthtown Associates, FirstCommerce Associates, 202 Island Car Wash, Inc., Dunn, Haase,Sullivan, Mallon, Cherner and Broadt, Tim Sullivan, Jack DelPizzo, Bliss & Co., Ltd., Commonwealth Land Title Co.
NO. 96-2076
United States Court of Appeals,Third Circuit.
July 21, 1997

Appeal From:  E.D.Pa. ,No.96cv03957 ,
Broderick, J.


1
Affirmed.